Citation Nr: 9917963	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  97-01 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease and myocardial infarction, claimed as secondary to 
service-connected post-traumatic stress disorder (PTSD) with 
generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision by the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claims of entitlement to 
service connection for PTSD and for arteriosclerotic heart 
disease and myocardial infarction, claimed as secondary to 
his service-connected chronic anxiety reaction.

The Board notes that in August 1998, the RO granted the 
veteran's claim of entitlement to service connection for PTSD 
and assigned a 30 percent evaluation.  The RO found that the 
veteran's 30 percent evaluation also encompasses the 
veteran's previously service-connected psychiatric 
disability, as competent medical evidence pointed to a link 
between the veteran's various psychiatric conditions. 

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that on a claim for an original or increased rating, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded.  However, in the 
instant case, the veteran has submitted a signed statement in 
which he indicated that the 30 percent disability rating 
assigned for PTSD with generalized anxiety disorder has 
satisfied his appeal regarding that issue.  As the veteran 
has effectively withdrawn his appeal regarding the issue of 
entitlement to an increased evaluation for PTSD, this matter 
is not presently before the Board.  38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. § 20.204 (1998).



REMAND

The Board notes that in his April 1997 substantive appeal, 
the veteran requested a personal hearing before a Member of 
the Board at the local RO.  The record reflects that the RO 
later sought clarification as to the type of hearing the 
veteran desired.  According to a report of contact dated in 
June 1998, the RO spoke with both the veteran and his 
representative, and determined that the veteran instead 
desired a local hearing before a decision review officer in 
lieu of a Travel Board hearing.

In April 1998, the veteran submitted a document in which he 
withdrew his request for a hearing.  However, in May 1998, 
the veteran submitted a letter in which he indicated that 
this withdrawal was in error, and he still desired a local 
hearing before a decision review officer.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp 1999).  Pursuant to 38 C.F.R. § 20.700 (1998), a hearing 
on appeal will be granted if an appellant expresses a desire 
to appear in person.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a local hearing officer as 
soon as possible.  Appropriate 
notification should be given to the 
veteran and his representative.

The purpose of this remand is to ensure due process of law.  
The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran and his 
representative may furnish additional evidence and argument 
to the RO.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










